Citation Nr: 9900412	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-16 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hearing loss in the right ear.

2.  Entitlement to an increased (compensable) rating for 
otitis media.  

3.  Entitlement to a 10 percent rating for multiple, 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  This appeal arises from a May 1993 rating decision of 
the Philadelphia, Pennsylvania Regional Office (RO), which 
granted service connection for hearing loss in the right ear 
and for otitis media and assigned noncompensable ratings for 
each disability.  

In April 1996, the Board of Veterans Appeals (Board) 
remanded the case to the RO for additional development.  In 
that remand, the RO was directed to contact the veteran to 
determine whether he still desired to withdraw his appeal as 
to the issues of service connection for left ear hearing loss 
and tinnitus, as he initially indicated at a September 1993 
hearing.  In letters issued in May 1996, December 1996, and 
March 1997, the RO sought clarification from the veteran as 
to the service connection issues; however, the veteran never 
responded.  The RO next contacted the veterans 
representative located in Philadelphia who replied that the 
RO could take the appropriate action to withdraw the appeal 
as to the service connection issues.  Therefore, these issues 
are not in proper appellate status and will not be considered 
by the Board.  The Board recognizes that the same 
representative of the veteran located in Washington, D.C., 
who previously raised the service connection issues in a 
February 1996 informal hearing presentation, again appeared 
to raise the issues of service connection for left ear 
hearing loss and tinnitus in a September 1998 informal 
hearing presentation.  However, in light of no response from 
the veteran on the matter and of the statement of withdrawal 
by the veterans local representative, the issue of service 
connection is not before the Board.  



REMAND

In July 1993, the RO received VA Form 9, Appeal to Board of 
Veterans Appeals, on which the veterans representative on 
behalf of the veteran requested a personal hearing at the RO 
before a hearing officer.  In August 1993, the RO received 
another VA Form 9, signed by the veteran, on which he 
indicated his desire for a hearing before a Member of the 
Board at the RO.  Subsequently, the veteran appeared and 
testified at a hearing at the RO before a hearing officer in 
September 1993.  Thereafter, the RO forwarded the case to the 
Board for appellate review.  The record, however, does not 
show that the veteran ever withdrew his request for a hearing 
before a traveling Member of the Board.  Under such 
circumstances, this case must be REMANDED back to the RO for 
the following action:

The veteran should be placed on the 
docket for a personal hearing before a 
traveling Member of the Board of 
Veterans Appeals at the RO.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
